Citation Nr: 1727436	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  15-40 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence was received to reopen the issue of entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and lung cancer.

2.  Entitlement to service connection for a respiratory disability, to include COPD and lung cancer.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs'


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 1962.  The Veteran died in May 2011 and the appellant is his surviving spouse.

Within a year of his death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121A) in the Veteran's appeal and informed her of the decision by a letter dated in September 2015.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issue on appeal.  In this regard, the appellant's own claim for accrued benefits (under 38 U.S.C.A. § 5121), which was filed in March 2012, is rendered moot by the appellant's substitution as the claimant for the issues on appeal.  While substitution under 38 U.S.C.A. § 5121A is a form of accrued benefits claim, it is potentially more favorable to the appellant because it allows her to continue to submit evidence in support of the appealed issues, whereas the evidence in an accrued benefits claim under 38 U.S.C.A. § 5121 is limited to evidence in the claims file as of the date of a veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) from March 2011 and February 2013 rating decisions of the New York, New York, and Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The New York, New York, RO is the Agency of Original Jurisdiction (AOJ).

The Veteran's claim for COPD was first denied by way of a June 2005 rating decision.  He filed a claim to reopen in May 2010, prior to his lung cancer diagnosis.  The reopening of the COPD claim was denied by the RO in the March 2011 rating decision on appeal.  The May 2011 notice of disagreement filed by the substituted appellant included the contention that both the COPD and the later diagnosed lung cancer were caused by the exposure to fumes experienced by the Veteran as a jet engine mechanic in the Air Force.  The Board has, therefore, recharacterized the claim as one for service connection for a respiratory disability, to include COPD and lung cancer.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Additionally, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Here, the Board finds that the claim on appeal has remained that for a respiratory disability, in particular the COPD that developed into lung cancer, which is alleged to have been caused by the fumes experienced by the Veteran in service.  As the allegation has remained the same, new and material evidence remains necessary to reopen the previously denied claim.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disability and entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  A June 2005 rating decision denied service connection for COPD on the basis that there was no evidence of an in-service incurrence of COPD.

2.  The evidence received with regard to COPD since the June 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence was received to reopen the claim of entitlement to service connection for COPD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in a final RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  Board decisions are final when issued; unless the Board Chairman has ordered reconsideration of the decision.  38 C.F.R. § 20.1100 (2016).

The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See; Meyer v. Brown, 9 Vet. App. 425, 429 (1996).

Service connection for the Veteran's respiratory disability, then diagnosed only as COPD, was denied by the RO in a June 2005 rating decision.  The basis of the RO's denial was the lack of a causal connection between the Veteran's COPD and his active service.  The RO recognized the existence of the COPD, but noted the absence of a diagnosis of COPD during the Veteran's active service.  The evidence of record at the time of the RO's initial action on the claim included the Veteran's service treatment records and post service clinical records.  The records did not include any suggestion of a relationship between the Veteran's COPD and his active service, other than the Veteran's claim.

The records received since the June 2005 rating decision include ongoing post-service clinical records and a September 2015 VA medical opinion.  These records include an April 2010 statement from B.I., M.D.  The physician reported on the Veteran's shortness of breath at the time, as well as his history of working in the Air Force in unexhausted areas of repair, noting the Veteran's shortness of breath having begun at that time.  The physician suggested the need for examination by a pulmonologist in this regard.  The physician's statement indeed suggests a potential causal connection between a current respiratory disorder and the shortness of breath noted in the Veteran's service treatment records. 

These records are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential relationship between the Veteran's respiratory disability and active service.  Moreover, these records are material in that it was the lack of evidence of a causal connection to service that was the basis of the prior denial.  Accordingly, reopening of the claim for service connection for a respiratory disability is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a respiratory disability, to include COPD and lung cancer, is reopened.


REMAND

During his lifetime, the Veteran was not afforded an examination by a pulmonologist to assess whether any current respiratory disability initially manifested in service, as was recommended by B.I., M.D. in April 2010.  The Board recognizes the Veteran's service treatment records show a variety of instances suggesting the presence of a chronic cough.  The Veteran's May 1958 service entrance examination showed the Veteran entering service without any respiratory abnormality.  May and December 1959 clinical records show report of cough and sore throat.  In April 1960, he was noted as coughing over the course of a day.  An upper respiratory infection was noted in June 1960.  A November 1960 chest x-ray report shows the Veteran's history as chronic cough occasionally with night sweats.  No significant abnormalities were noted on x-ray.  During treatment for a sore throat in February 1961, he was noted as also having a cough.  He was prescribed cough syrup in September and October 1961.  In April 1962, he was again seen for a cough with pain in his chest.  No abnormality was noted at the time of his July 1962 separation examination.

The Veteran during his lifetime, the appellant, the appellant's representative and B.I., M.D. have all suggested that the chronic cough experienced by the Veteran during his service may have been the initial manifestation of his later diagnosed respiratory disabilities.  In September 2015, the RO obtained an opinion from a VA physician, although it is unclear whether it was a pulmonary physician.  Again, B.I., M.D., presumably a general practitioner, suggested the need for a pulmonologist to analyze this claim.  The September 2015 physician cited a great deal of medical research and concluded that the Veteran's COPD was caused by his smoking history.  The physician, however, did not address the in-service chronic cough or the suggestion by B.I., M.D. that there was a causal connection between the in-service chronic cough and the later diagnosed respiratory disability.  In fact, it appears the VA physician did not read that opinion, as the report references only the Veteran's lung cancer treatment.  For these reasons, the Board finds the September 2015 opinion to be at least partially inadequate for the purpose of analyzing this claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Due to the inadequacy in this case, remand is required.

The appellant also claims service connection to be warranted for the cause of the Veteran's death.  The Veteran's death certificate shows his primary cause of death as lung cancer, with COPD listed as a contributing cause.  Thus, the outcome of the claim for service connection for a respiratory disability may have a bearing on the cause of death claim.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or Appeals Management Office (AMO) should obtain an opinion from a VA pulmonary physician, if possible.  If a pulmonary physician is not available, the opinion should be obtained from another qualified physician.  All pertinent evidence should be made available to the physician.  

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any respiratory disability experienced by the Veteran during his lifetime, to include his COPD and subsequent lung cancer, had its onset during the Veteran's active service, or is otherwise the result of any in-service disease or injury.  The physician should discuss the chronic cough noted throughout the Veteran's service treatment records, to include the portion summarized in the remand narrative, above.  The physician should also discuss the contention that the Veteran's exposure to fumes in enclosed small spaces in the Air Force led to the in-service symptoms and ultimately led to the COPD and lung cancer.  The physician should also then discuss the impact of the Veteran's smoking history on this medical scenario over the years during and since service.

The physician must provide reasons for any opinion and address all relevant medical and lay evidence.  The physician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken, the claim for service connection for a respiratory disability, to include COPD and lung cancer, as well as the claim for service connection for the cause of the Veteran's death, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


